Claims 1-4, 6-11, and 13-18 are currently pending with claims 5 and 12 being cancelled.  Claims 10, and 15-18 have been withdrawn as being directed to a non-elected invention.  Claims 1-4, 6-9, 11, 13 and 14 are under consideration.  
The 112, second paragraph rejection has been withdrawn in view of the present amendment. 
The rejections over Yokota in view of Ito and in combination with Tobisawa have been overcome in view of the present amendment and response. 
Ito discloses a heat conductive sheet comprising a resin and particulate carbon material, and having an Asker C hardness at 25oC of 60 or more, and a thermal resistance value under a pressure of 0.5 MPa of 0.2oC/W or less (abstract). Ito does not teach the heat conductive sheet having an Asker C hardness at 25oC of 50 or less.  As such, the combined teachings of Yokota in view of Ito do not suggest the claimed invention.  
The rejections over Yokota in view of Okada and in combination with Tobisawa are maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of US 6,794,030 to Okada et al. (Okada) as evidenced by US 2017/0038707 to Matsunaka et al. (Matsunaka) and “shore A vs Asker C scales” information from Wikimedia Commons, 2020, p 1-3.  
Yokota discloses a heat-conductive sheet disposed between a heat-generating element and a heat-radiating element wherein the heat-conductive sheet comprises a laminated structure of a plurality of heat-conductive resin layers aligned and bonded to one another in a horizontal direction, wherein each heat-conductive resin layer comprises a resin and a platy heat-conductive filler uniformly dispersed within the resin, a sheet major surface being a plane perpendicular to laminated faces of the heat-conductive resin layers, and the major axis of the platy heat-conductive filler being oriented at an angle of 90o with respect to sheet major surface (abstract, paragraphs 1, 16 and 17).  The platy heat-conductive filler comprises graphite flake having a diameter from 0.1 to 10 microns and a length from 5 to 500 microns (paragraph 8).  The heat-conductive resin layer comprises 300 to 800 parts by mass of the platy heat-conductive filler per 100 parts by mass of the resin (paragraphs 9 and 18).  
Yokota discloses a primary sheet comprising a resin and a platy heat-conductive filler and having a thickness of 100 to 1000 microns (paragraph 16).  A molded body is formed by laminating a plurality of the primary sheets.  A secondary sheet is formed by slicing the molded body along the direction parallel to the laminating direction to obtain the heat conductive sheet.  A width of the heat-conductive resin layer is equivalent to a thickness of the primary sheet of from 100 to 
Yokota does not explicitly disclose the heat-conductive resin layer comprising a liquid resin at normal temperature.  
Okada, however, discloses a heat conductive sheet comprising a substrate and a heat conductive resin layer applied to one surface of the substrate wherein the heat conductive resin layer contains a binder resin and a heat conductive filler dispersed therein (abstract).  Okada also teaches that the binder resin consists a silicone gel that is excellent in heat resistance and commercially available under a trade name SE1886 manufactured by Toray-Dow Corning Co., Ltd. (example 1).  The silicone gel and heat conductive filler are charged into a planetary mixer and sufficient kneaded until a uniform dispersion of the filler is observed (example 1).  The uniform dispersion indicates that the silicone gel is in a liquid form.  Additionally, Matsunaka is relied upon as evidence to establish a fact that the SE1886 silicone is a liquid resin at normal temperature. 
Okada states that the heat conductive sheet has an Asker A hardness of 10 (example 1).  The Shore A vs Asker C scales from Wikimedia Commons show that an Asker A or a Shore A hardness of 10 is equivalent to an Asker C of 22.  
Alternatively and/or additionally, the examiner continues to believe that the Asker C hardness of 50 or less would be inherently present because the resulting 
The resulting heat-conductive sheet is disposed between a heat-generating element and a heat-radiating element wherein the heat-conductive sheet comprises a laminated structure of a plurality of heat-conductive resin layers aligned and bonded to one another in a horizontal direction, wherein each heat-conductive resin layer comprises a resin and a platy heat-conductive filler dispersed within the resin, a sheet major surface being a plane perpendicular to laminated faces of the heat-conductive resin layers, and the major axis of the platy heat-conductive filler being oriented at an angle of 90o with respect to sheet major surface.  The resulting resin is a liquid silicone at normal temperature. The platy heat-conductive filler comprises graphite flake having a diameter from 0.1 to 10 microns and a length from 5 to 500 microns.  The heat-conductive resin layer comprises 300 to 800 parts by mass of the platy heat-conductive filler per 100 parts by mass of the resin.  
A primary sheet comprises a resin and a platy heat-conductive filler and having a thickness of 100 to 1000 microns.  A molded body is formed by laminating a plurality of the primary sheets.  A secondary sheet is formed by slicing the molded body along the direction parallel to the laminating direction to obtain the heat conductive sheet.  A width of the heat-conductive resin layer is equivalent to a thickness of the primary sheet of from 100 to 1000.  The width of the heat-conductive resin layer is about 1000 (100/0.1) times larger than the thickness or diameter of the platy heat-conductive filler.  The heat-conductive sheet has a thermal conductivity of 5.9 W/m.K and an Asker A of 10 or an Asker C of 22.  
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the silicone gel disclosed in Okada as the resin of the heat conductive sheet disclosed Yokota motivated by the desire to provide excellent flexibility and handling property while enhancing heat conductivity.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the heat conductive sheet having an Asker C disclosed in Okada motivated by the desire to provide excellent flexibility.  
Regarding claim 6, Yokota does not specifically disclose the heat conductive sheet having a 30% compressive strength of 1500 kPa or less. 
However, it appears that the resulting heat conductive resin sheet of Yokota as modified by Okada meets all structural limitations and chemistry required by the claims.  
The resulting heat-conductive sheet is disposed between a heat-generating element and a heat-radiating element wherein the heat-conductive sheet comprises a laminated structure of a plurality of heat-conductive resin layers aligned and o with respect to sheet major surface.  The resulting resin is a liquid silicone at normal temperature. The platy heat-conductive filler comprises graphite flake having a diameter from 0.1 to 10 microns and a length from 5 to 500 microns.  The heat-conductive resin layer comprises 300 to 800 parts by mass of the platy heat-conductive filler per 100 parts by mass of the resin.  
A primary sheet comprises a resin and a platy heat-conductive filler and having a thickness of 100 to 1000 microns.  A molded body is formed by laminating a plurality of the primary sheets.  A secondary sheet is formed by slicing the molded body along the direction parallel to the laminating direction to obtain the heat conductive sheet.  A width of the heat-conductive resin layer is equivalent to a thickness of the primary sheet of from 100 to 1000.  The width of the heat-conductive resin layer is about 1000 (100/0.1) times larger than the thickness or diameter of the platy heat-conductive filler.  The heat-conductive sheet has a thermal conductivity of 5.9 W/m.K and an Asker A of 10 or an Asker C of 22.  
Therefore, it is not seen that the 30% compressive strength of 1500 kPa or less could not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Okada as evidenced by Matsunaka and Shore A vs Asker C scales information from Wikimedia Commons, as applied to claim 1 above, and further in view of Tobisawa. 
Yokota does not explicitly disclose the heat-conductive sheet comprising a laminated structure composed of first and second resin layers aligned and bonded to one another along a horizontal direction wherein the first resin layer includes a platy heat-conductive filler, and wherein the second resin layer is free of heat-conductive fillers. 
Tobisawa, however, discloses a heat-conductive sheet disposed between a heat-generating element and a heat-radiating element wherein the heat-conductive sheet comprises a laminated structure of alternating first and second resin layers aligned and bonded to one another along a horizontal direction wherein the first resin layer includes a platy heat-conductive filler and wherein the second resin layer is free of heat-conductive fillers (figures 3 and 4).  The heat-conductive sheet comprises a sheet major surface being a plane perpendicular to laminated faces of the first and second resin layers, and the major axis of the platy heat-conductive filler being oriented at an angle of 90o with respect to sheet major surface (figures 3c).  The resins in the first and second resin layers can be the same or different wherein 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the heat-conductive sheet comprising a laminated structure of alternating first and second resin layers aligned and bonded to one another along a horizontal direction wherein the first resin layer includes a platy heat-conductive filler and wherein the second resin layer is free of a platy heat-conductive filler motivated by the desire to improve the orientation of the heat-conductive filler in the thickness direction, thereby enhancing the thermal conductivity in the thickness direction. 

Response to Arguments
Applicant alleges that the combined disclosures of Yokota and Okada do not suggest the claimed invention because Okada fails to teach the heat conductive sheet has an Asker C hardness of 50 or less.  The examiner respectfully disagrees.  
Okada’s heat conductive sheet has an Asker A hardness of 10 (example 1).  The Asker A hardness or the Shore A hardness of 10 is equivalent to an Asker C hardness of 22 as shown in the Shore A vs Asker C scales from Wikimedia Commons.  

The resulting heat-conductive sheet is disposed between a heat-generating element and a heat-radiating element wherein the heat-conductive sheet comprises a laminated structure of a plurality of heat-conductive resin layers aligned and bonded to one another in a horizontal direction, wherein each heat-conductive resin layer comprises a resin and a platy heat-conductive filler dispersed within the resin, a sheet major surface being a plane perpendicular to laminated faces of the heat-conductive resin layers, and the major axis of the platy heat-conductive filler being oriented at an angle of 90o with respect to sheet major surface.  The resulting resin is a liquid silicone at normal temperature. The platy heat-conductive filler comprises graphite flake having a diameter from 0.1 to 10 microns and a length from 5 to 500 microns.  The heat-conductive resin layer comprises 300 to 800 parts by mass of the platy heat-conductive filler per 100 parts by mass of the resin.  
A primary sheet comprises a resin and a platy heat-conductive filler and having a thickness of 100 to 1000 microns.  A molded body is formed by laminating a plurality of the primary sheets.  A secondary sheet is formed by slicing the molded body along the direction parallel to the laminating direction to obtain the heat conductive sheet.  A width of the heat-conductive resin layer is equivalent to a thickness of the primary sheet of from 100 to 1000.  The width of the heat-conductive resin layer is about 1000 (100/0.1) times larger than the thickness or 
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Applicant also states that the similar compositions do not necessarily yield the Asker C hardness of 50 or less as shown in specification samples.  That is not true.  
The same compositions have the same Asker C hardness (examples 1 and 3).  Different compositions exhibit different Asker C hardness (examples 1 and 2).  
As the combined teachings of Yokota and Okada suggest the heat conductive sheet having a liquid resin at room temperature set out in the claim, the examiner takes the position that the Asker C hardness of 50 or less would be present as like material has like property.  

 Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art of record, individually or in combination, teaches or fairly suggests a non-heat conductive resin layer comprising a foamed resin layer. Accordingly, the instant claim is deemed allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hai Vo/
Primary Examiner
Art Unit 1788